 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER, dated as of July 9, 2010 (the “Agreement”),
between American Power Merger Corporation., a Nevada corporation (the
“Corporation”), and American Power Corporation., a Nevada corporation (the
“Parent”).
 
WITNESSETH:
 
WHEREAS, the Parent desires to acquire all the assets, and to assume all of the
liabilities and obligations, of the Corporation by means of a merger of the
Corporation with and into the Parent, with the Parent being the surviving
corporation (the “Merger”);
 
WHEREAS, the Corporation is a wholly-owned subsidiary of the Parent;
 
WHEREAS, Section 92A.180 of the Nevada Revised Statutes (“Nevada Law”) authorize
the merger of a Nevada corporation into a Nevada corporation;
 
WHEREAS, the Parent shall be the surviving entity (the “Surviving Corporation”)
and continue its existence as a Nevada corporation; and
 
WHEREAS, the Board of Directors of the Corporation and the Parent have approved
this Agreement and the consummation of the Merger.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE  I
 
THE MERGER
 
SECTION 1.01. The Merger.
 
(a) At the Effective Time (as defined below), the Corporation shall be merged,
the separate existence of the Corporation shall cease and the Surviving
Corporation shall be the surviving entity and continue its existence as a Nevada
corporation.
 
(b) The Merger shall become effective on the date that a Certificate of
Ownership and Merger with respect to the Merger, substantially in the form
attached hereto as Exhibit A, is accepted for filing by the Office of the
Secretary of State of Nevada (the “Effective Time”) and all other filings or
recordings required by the Nevada Revised Statutes in connection with the Merger
are made.
 
SECTION 1.02. Merger Consideration.
 
At the Effective Time, each share of common stock, par value $0.001 per share of
the Corporation and Parent which shall be issued and outstanding immediately
prior to the Effective Time shall be exchanged on a 1:1 pro rata basis for new
shares of common stock, par value $0.001 per share in the Surviving Corporation,
and from and after the Effective Time, the holders of all said issued and
outstanding shares of stock of the Corporation shall automatically become
holders of shares of the Surviving Corporation, whether or not certificates
representing said shares are then issued and delivered.
 
ARTICLE  II
 
THE SURVIVING CORPORATION
 
SECTION 2.01. Bylaws; Certificate of Incorporation.  The certificate of
incorporation of the Parent, as in effect immediately prior to the Effective
Time, shall be the certificate of incorporation of the Surviving Corporation
unless and until thereafter amended in accordance with its terms and applicable
law.  The Bylaws of the Parent as in effect immediately prior to the Effective
Time shall be the Bylaws of the Surviving Corporation unless and until
thereafter amended in accordance with applicable law.
 
At the Effective Time the name of the Surviving Corporation shall be American
Power Corporation.
 
ARTICLE  III
 
TRANSFER AND CONVEYANCE OF ASSETS
 
AND ASSUMPTION OF LIABILITIES
 
SECTION 3.01. Transfer, Conveyance and Assumption.  At the Effective Time, the
Parent shall continue in existence as the Surviving Corporation, and without
further transfer, succeed to and possess all of the rights, privileges and
powers of the Corporation, and all of the assets and property of whatever kind
and character of the Corporation shall vest in the Surviving Corporation without
further act or deed; thereafter, the Surviving Corporation, shall be liable for
all of the liabilities and obligations of the Corporation, and any claim or
judgment against the Corporation may be enforced against the Surviving
Corporation in accordance with Section 92A.200 of the Nevada Law.
 
SECTION 3.02. Further Assurances.  If at any time the Parent shall consider or
be advised that any further assignment, conveyance or assurance is necessary or
advisable to vest, perfect or confirm of record in the Surviving Corporation the
title to any property or right of the Corporation, or otherwise to carry out the
provisions hereof, the proper representatives of the Corporation as of the
Effective Time shall execute and deliver any and all proper deeds, assignments,
and assurances and do all things necessary or proper to vest, perfect or convey
title to such property or right in the Surviving Corporation, and otherwise to
carry out the provisions hereof.
 
ARTICLE  IV
 
MISCELLANEOUS
 
SECTION 4.01. Authorized Person.  Johannes Petersen, President and Director of
the Corporation, shall be authorized, at such time in his sole discretion as he
deems appropriate to execute, acknowledge, verify, deliver, file and record, for
and in the name of the Corporation any and all documents and instruments
including, without limitation, the certificate of incorporation of the Surviving
Corporation and the Certificate of Merger, and shall do and perform any and all
acts required by applicable law which the Surviving Corporation deems necessary
or advisable, in order to effectuate the Merger.
 
SECTION 4.02. Survival of Representations and Warranties.  The representations
and warranties and agreements contained in any certificate or other writing
delivered pursuant hereto shall not survive the Effective Time or the
termination of this Agreement.
 
SECTION 4.03. Amendments; No Waivers.  (a)  Any provision of this Agreement may,
subject to applicable law, be amended or waived prior to the Effective Time if,
and only if, such amendment or waiver is in writing and signed by the
Corporation and the Parent.
 
(b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 4.04. Integration.  All prior or contemporaneous agreements, contracts,
promises, representations, and statements, if any, between the Parent and the
Corporation, or their representatives, are merged into this Agreement, and this
Agreement shall constitute the entire understanding between the Parent and the
Corporation with respect to the subject matter hereof.
 
SECTION 4.05. Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto.
 
SECTION 4.06. Governing Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Nevada, without reference
to principles of conflicts of law
 
SECTION 4.07. Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received the
counterpart hereof signed by the other party hereto.
 
[Signature Page Follows]
 


 
[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.
 
American Power Merger Corporation
a Nevada corporation
   
By: /s/ Johannes Petersen
Name: Johannes Petersen
Title:   President and Director
     
American Power Corporation
a Nevada corporation
   
By:  /s/ Johannes Petersen
Name: Johannes Petersen
Title:   President and Director

EXHIBIT A
 


 
CERTIFICATE OF OWNERSHIP AND MERGER
 


 